Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on August 8, 2020, which paper has been placed of record in the file.
2.           Claims 1-16 and 18-21 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on August 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: extracting target location information and merchant location information…, determining the target location information and the merchant location information…, delivering the order based on a first preset rule…, determining a target deliverer set…, determining that the order is effective in response to receiving an order-taking operation fed back by the merchant, delivering the order based on a second preset rule…, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of marketing, sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Accordingly, the claim recites an abstract idea. 
 Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform extracting, determining, delivering, displaying, sending steps, is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of extracting, determining, delivering, displaying, sending steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “displaying the order to deliverers, sending first order-taking notification information to a merchant”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described page 31, lines 25-27 of using general purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations ““displaying the order to deliverers, sending first order-taking notification information to a merchant” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of ““displaying the order to deliverers, sending first order-taking notification information to a merchant” do not providing any improvements to the computer functionality, improvements to the user display, improvements to the network, they are just merely used as general means for collecting, transmitting, and displaying information, they do not amount to an inventive concept. For the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the ““displaying the order to deliverers, sending first order-taking notification information to a merchant” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of ““displaying the order to deliverers, sending first order-taking notification information to a merchant”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to user display, improvements to the network, they just merely used as general means for collecting, transmitting, and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites sending second order-taking notification…, determining a target delivery mode…, sending the second order-taking notification……, determining that the order is effective…; Claim 3 recites extracting an order placing time…, obtaining at least one delivery mode…, determining the target delivery mode…; Claim 4 recites receiving the merchant’s operation of setting a delivery mode…, binding and saving the delivery mode…, etc. Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 18 and 19 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 18 directed to a system, independent claim 19 directed to a medium are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
1-16 and 18-21 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

          Regarding claim 19, the claims recites “a readable storage medium” defined by signal per se because they cover both transitory and non-transitory embodiments (see Specification, page 33, lines 10-15, “…may be store on a computer-readable medium, or may have one or more signal forms…”).
          When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
          A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). Appropriate correction is required.




Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.     Claims 1-16 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chopra et al. (hereinafter Chopra, US 2019/0164126).
            Regarding to claim 1, Chopra discloses an order delivery processing method, comprising: 
            extracting target location information and merchant location information from a received order (para [0127], The plurality of geographic data associated data values may be extracted from a plurality of network traffic flows associated with client devices, such as shown in FIG. 3. The plurality of network traffic flows may include passive observations of network traffic. The geographic data associated data values may be associated with the location of the corresponding transmitting client device); 
            determining, according to the target location information and the merchant location information, whether the order is in a preset delivery range (para [0117], the active region may correspond to the merchant locations of orders included in the first filtered dataset. For example, multiple areas may be determined using a predetermined radius around each merchant corresponding to aggregated order requests; para [0129], the proximity of current location of couriers and merchant locations may be used to divide the orders and active couriers in the first and second datasets into sorted groups. For example, the merchant locations corresponding to the orders placed in the first dataset may be grouped by sub-region; para [0067], The order placement may include location information corresponding to the location for delivery of the order. For example, the location of the customer device may be determined via GPS. As another example, the location information may include an address corresponding to the customer);
           delivering the order based on a first preset rule when the order is not in the preset delivery range, wherein the delivering the order based on a first preset rule comprises: 
                        determining a target deliverer set according to the target location information and the merchant location information (para [0115], At 704, available couriers are identified. In some embodiments, a second filtered dataset is received at the server, which corresponds to a plurality of available couriers. The second filtered dataset may be filtered by an active status threshold. This active status threshold may correspond to a courier being online and actively accepting delivery offers. For example, a courier may sign in or log on to an application on the corresponding courier device to indicate that the courier is ready to be offered orders. Other couriers who are not online and actively accepting delivery assignments are filtered out of the second dataset; para [0116], the couriers may also be filtered by geographic location. For example, GPS data received from courier devices may be used to locate each courier and filter out couriers that are located outside of a predetermined active region are filtered out of the second dataset.);
                        displaying the order to deliverers in the target deliverer set (para [0048], The system may then assign the order to a courier, thereby triggering order assignment 222. In some embodiments, order assignment 222 may be triggered by confirmation of acceptance of the order by the courier. The system may transmit a notification to a courier device corresponding to the courier); 
                        sending first order-taking notification information to a merchant in response to receiving an order-taking operation of a deliverer in the target deliverer set (para [0069], FIG. 4B depicts an example flow chart of an example process 410 for receiving event updates from a merchant device. A confirmation of receipt of order may be received at 411. In some embodiments, an order may be routed over network 310 by the system to the merchant device associated with the appropriate merchant. The merchant may then transmit a confirmation of receipt of the order, which may trigger the order confirmation event 216); and
             determining that the order is effective in response to receiving an order- taking operation fed back by the merchant in response to the first order-taking notification information (para [0070], Once the merchant has completed the preparation of the order, a confirmation of completion of order may be received at 413. The confirmation of completion of order may trigger the order ready event 218. A confirmation of order pickup may then be received at 415 and trigger the order pickup event 220-A. The merchant may transmit the order pickup confirmation via the merchant device once the courier has picked up the order); and
            delivering the order based on a second preset rule when the order is in the preset delivery range (para [0075], a confirmation of order delivery may be received at 433 from the courier device. In some embodiments, the confirmation of order delivery may be confirmed by the courier via the courier device. As previously described, the confirmation of order delivery may additionally, and/or alternatively, be confirmed by the customer via the customer device).
             Regarding to claim 2, Chopra discloses the method according to claim 1, wherein the delivering the order based on a second preset rule comprises:
            sending second order-taking notification information to the merchant (para [0107], a subsequent order may be offered to a courier that is currently en route to a customer location based on the predicted ETA for the order delivery 232. In some embodiments, the pairing of a subsequent order may also depend on the predicted ETA of the order ready event 218 of the subsequent order, as well as distance and travel time parameters of the courier to the merchant corresponding to the subsequent order);
            determining a target delivery mode of the order among preset delivery modes according to the target location information and the merchant location information in response to receiving an order-taking operation fed back by the merchant in response to the second order-taking notification information (para [0142], vehicle type may also be considered. For example, a motorcycle or scooter may be assigned a higher score than a car for particular routes because a motorcycle may be able to split lanes in heavy traffic);
            sending the second order-taking notification information to a deliverer corresponding to the target delivery mode (para [0107], The disclosed systems may also provide a delivery routing system with timestamps necessary to make informed decisions on when deliveries should be offered to a courier. In some embodiments, the predicted ETA updates are transmitted to a delivery routing system at step 611. Such delivery routing system may input the ETA updates into a pairing algorithm to offer couriers a plurality of received orders. In some embodiments, the delivery routing system may offer subsequent orders to a courier based on the predicted ETAs for various events); and
           determining that the order is effective in response to receiving an order- taking operation fed back by the deliverer corresponding to the target delivery mode in response to the second order-taking notification information (para [0070], Once the merchant has completed the preparation of the order, a confirmation of completion of order may be received at 413. The confirmation of completion of order may trigger the order ready event 218. A confirmation of order pickup may then be received at 415 and trigger the order pickup event 220-A. The merchant may transmit the order pickup confirmation via the merchant device once the courier has picked up the order).
           Regarding to claim 3, Chopra discloses the method according to claim 2, wherein the determining a target delivery mode of the order among preset delivery modes according to the target location information and the merchant location information comprises:
             extracting an order placing time from the order (para [0043], Timeline 200 depicts the various events that occur when an order is placed by a customer on a merchant timeline 210 and a courier timeline 211. In various embodiments, a merchant timeline or courier timeline may include additional or fewer events than depicted in FIG. 2. In various embodiments, the events in timeline 200 may be tracked via transmission between a server system and a client devices associated with one or more couriers, merchants, and/or customers, which may be further described with reference to FIG. 3);
             obtaining, from a preset configuration database, at least one delivery mode corresponding to the merchant and an effective time and an effective range that Couriers within the sorted group may then be paired with the created orders in that group. In some embodiments, the possible data pairings are filtered to eliminate infeasible pairings from a set of feasible pairings. The infeasible pairings may be determined using various factors as constraints, such as transportation mode, vehicle type, vehicle size, order size, and type of food, ordered items, and other information associated with the data values); and
            determining the target delivery mode among the at least one delivery mode according to the order placing time, the target location information, the merchant location information, and the effective time and the effective range that correspond to each delivery mode (para [0138], For example, an order that includes an extra-large pizza as an order item would not be a feasible pairing with a courier using a bicycle as transportation. As another example, orders for temperature sensitive goods may only be paired with couriers with refrigeration capabilities. In some embodiments, all possible feasible pairings are generated in parallel. Infeasible pairings may be determined based on additional constraints including one or more of the following: vehicle type, vehicle size, order size, and type of food).
           Regarding to claim 4, Chopra discloses the method according to claim 3, further comprising:
           receiving the merchant's operation of setting a delivery mode, a corresponding effective time and effective range, and a deliverable order minimum fee (para [0093], the item types in an order may be input as parameters. For example, certain dishes may be correlated with particular preparation times. In some embodiments, the size of an order may be input as predictive parameters. In some embodiments, more items within an order may correlate to longer preparation times. In some embodiments, the sub-total price of an order may also correspond to order size or order preparation time. For example, a larger sub-total may correlate to a larger amount of items within the order); and
          binding and saving the delivery mode, the corresponding effective time and effective range, and the minimum deliverable order quantity into the configuration database (para [0060], the network architecture 300 may further include a database 316 communicably connected to client devices 302-308 and server systems 312 and 314 via network 310. In some embodiments, network data, or other information such as user information, courier information, and merchant information, may be stored in and/or retrieved from database 316).
           Regarding to claim 5, Chopra discloses the method according to claim 3, further comprising:
           obtaining a deliverable order minimum fee corresponding to each target delivery mode from the configuration database when at least two target delivery modes are determined (para [0093], the sub-total price of an order may also correspond to order size or order preparation time. For example, a larger sub-total may correlate to a larger amount of items within the order. Additionally, more expensive items may take longer to make, due to more ingredients, more difficulty, or more specialization in preparation); and
           selecting a final delivery mode from the at least two target delivery modes according to the deliverable order minimum fee (para [102], this approach divides the delivery process into distinct delivery events that are more predictable because they depend on unique features of the merchant, such as order protocol, food preparation speed, etc.).
Regarding to claim 6, Chopra discloses the method according to claim 1, further comprising:
            determining, in response to and for a purpose of an operation of submitting the order, whether the target location information and the order placing time of the order have changed (para [0068], order updates may include addition or removal of various items in the order, cancellation of the order, changes in delivery location, etc. In some embodiments, updates to the order may be factored into the predicted ETA of order delivery); and
          re-determining a delivery mode based on the changed target location information and/or order placing time in response to that the target location information and/or the order placing time of the order has changed (para [0104], At 514, a corresponding event model is updated. In some embodiments, the processor dynamically generates the plurality of ETA time durations by continuously training a predictive event model using the plurality of weighted factors. In various embodiments, the weights may also be adjusted based on timestamps corresponding to ATAs of various delivery event updates that are received as described in FIGS. 4A-4C).
           Regarding to claim 7, Chopra discloses the method according to claim 1, wherein the extracting target location information and merchant location information from a received order comprises:
           determining whether the order meets a preset delivery condition (para [0032], The dataset of created orders may include orders that have been confirmed by the corresponding merchant and the dataset of available couriers may include couriers that are online and actively accepting delivery opportunities. This may be a global dataset chosen from all orders and all couriers in the system, or a regional dataset of orders and couriers); and
           extracting the target location information and the merchant location information from the order when the order meets the preset delivery condition (para [0127], The plurality of geographic data associated data values may be extracted from a plurality of network traffic flows associated with client devices, such as shown in FIG. 3. The plurality of network traffic flows may include passive observations of network traffic).
           Regarding to claim 8, Chopra discloses the method according to claim 1, wherein the determining a target deliverer set according to the target location information and the merchant location information comprises:
            determining a delivery distance according to the target location information and the merchant location information (para [0133], each active courier in the second filtered dataset may include a location defined by geohashes of the same length as the geohashes defining the sub-regions. With reference to FIG. 9, shown is an example geohash coordinate map 900 that can be implemented with various embodiments of the present disclosure. Map 900 displays a geographic area including roads 950, 952, 954, and 956. The locations of various active couriers are also depicted in FIG. 9 as circles, including the locations of couriers 920-928. The geographic area may be divided into rectangular areas 901 to 909, each of which is defined by geohash values with a precision of a particular number of characters); and
           determining, when the delivery distance is greater than or equal to a preset first distance threshold, a deliverer whose score is greater than or equal to a preset score threshold in a first deliverer set, so as to obtain the target deliverer set (para [0148], As shown the first column of scores may correspond to pairings of delivery 810 and the four available couriers. Delivery 810 may be an infeasible pairing with courier 820 and marked with an “X” in the matrix. The pairing of delivery 810 and courier 822 includes a score of “3,” the pairing of delivery 810 and courier 824 includes a score of “2” and the pairing of delivery 810 and courier 826 includes a score of “2.”).
            Regarding to claim 9, Chopra discloses the method according to claim 8, wherein the determining a target deliverer set according to the target location information and the merchant location information further comprises:
            using the first deliverer set as the target deliverer set when no order-taking operation is received from any deliverer in the target deliverer set within a first preset time segment (para [0157], For routes where the courier is projected to arrive (event 226) before the food ready time (event 218), the pairing is not made. Instead, these unqualified requests are identified at operation 718. In some embodiments, if the projected time value for a route is not greater than or equal to the expected time value, the order and the courier corresponding to the feasible pairing are marked for reconsideration in generating a set of preferred data pairings). 
            Regarding to claim 10, Chopra discloses the method according to claim 8, wherein the determining a target deliverer set according to the target location information and the merchant location information further comprises:
            determining, when the delivery distance is less than the first distance threshold and greater than or equal to a preset second distance threshold, a deliverer located away from the merchant at a distance less than a third distance threshold in the first deliverer set, so as to obtain the target deliverer set (para [0109], For example, multiple orders being delivered to customer locations that are within a predetermined distance may be offered to the same courier to optimize a travel route for delivery. In some embodiments, the predicted ETAs for order ready events 218 of such multiple orders may be input to determine whether a single courier should be offered the opportunity to pick up the multiple orders).
           Regarding to claim 11, Chopra discloses the method according to any one of claim| 7, wherein the determining whether the order meets a preset delivery condition comprises:
            determining, when the merchant corresponding to the order supports orders of a target type, that the order meets the preset delivery condition, wherein the orders of the target type are delivered based on the first preset rule (para [0086], Delivery parameters may further include the number of orders received, the number of items in an order, the type of dishes in an order, the sub-total of an order, the historical restaurant data).
            Regarding to claim 12, Chopra discloses the method according to claim 11, further comprising:
            modifying a first switch corresponding to the merchant in the configuration database to an on state in response to detecting a merchant's instruction of activating support of the orders of a target type (para [0138], the infeasible pairings may be determined using various factors as constraints, such as transportation mode, vehicle type, vehicle size, order size, and type of food, ordered items, and other information associated with the data values).
           modifying the first switch corresponding to the merchant in the configuration database to an off state in response to detecting a merchant's instruction of canceling For routes where the courier is projected to arrive (event 226) before the food ready time (event 218), the pairing is not made. Instead, these unqualified requests are identified at operation 718. In some embodiments, if the projected time value for a route is not greater than or equal to the expected time value, the order and the courier corresponding to the feasible pairing are marked for reconsideration in generating a set of preferred data pairings). 
            Regarding to claim 13, Chopra discloses the method according to claim 11, further comprising:
            sending, in response to receiving a user's operation of searching for the merchant is received, a prompt to the user to indicate whether the merchant supports the orders of the target type (para [0091], the size of markets may correspond to the number of individuals in a certain market who are potential customers, couriers, and/or merchants of a product or service. As used herein, the term market may be used to mean either a particular merchant, or a group of merchants associated with a particular product type).
           Regarding to claim 14, Chopra discloses the method according to claim 7, wherein after sending the first order-taking notification information to the merchant, the method further comprises:
          re-displaying the order to the deliverers in the target deliverer set in response to receiving a cancellation operation on the order is received from the deliverer (para [0071], FIG. 4C depicts an example flow chart of an example process 420 for receiving event updates from a courier device. At 421, a confirmation of order assignment may be received. In some embodiments, the confirmation of order assignment may be an acceptance of the order assignment input by the courier on the courier device).
Regarding to claim 15, Chopra discloses the method according to claim 1, wherein after sending the first order-taking notification information to the merchant, the method further comprises:
          canceling the order when no order-taking operation fed back by the merchant in response to the first order-taking notification information is received within a second preset time segment (para [0068], updates to the order may be received at 403. In some embodiments, order updates may include addition or removal of various items in the order, cancellation of the order, changes in delivery location, etc.).
           Regarding to claim 16, Chopra discloses the method according to claim 1, wherein after displaying the order to the deliverers in the target deliverer set, the method further comprises:
           canceling the order when no order-taking operation is received from any deliverer in the target deliverer set within a third preset time segment (para [0068], updates to the order may be received at 403. In some embodiments, order updates may include addition or removal of various items in the order, cancellation of the order, changes in delivery location, etc.).
             Regarding to claims 18 and 20, Chopra discloses an electronic device comprising: a processor; and a memory configured store a computer program (figure 10 and para [0158], processor 1001, memory 1003); wherein the processor, when executing the computer program is configured to performed the method as described in claims 1 and 2 above, therefore, is rejected by the same rationale.
             Claims 19 and 21 are written in medium and contain the same limitations found in claims 1 and 2 above, therefore, are rejected by the same rationale.



          
                                                            Conclusion
8.         Claims 1-16 and 18-21 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Reiss et al. (US 2021/0090017) disclose a service provider may receive, from a merchant device, merchant feedback communications related to a courier. The merchant feedback may correspond to one or more delivery orders picked up by the courier from a pickup location associated with the merchant. 
            Iacono et al. (US 2021/0089995) disclose techniques to enable a merchant to control preparation times for items that are offered by the merchant are described herein. In some examples, a merchant may indicate a status of demand in preparing orders. 
            Reiss et al. (US 10,783,480) disclose a service provider may receive an indicated delivery location from a buyer device. The service provider may determine, e.g., based in part on traffic information, respective predicted courier travel times to the delivery location from one or more different merchant locations. 
             Kohli (US 10,586,273) discloses a service provider may receive a plurality of communications indicating buyer accesses to respective item-ordering applications on respective buyer devices. 
            Reiss et al. (US 10,346,889) disclose a service provider may receive, from a buyer device, an order for an item from a merchant for delivery to a delivery location. 

   
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        February 8, 2022